Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4-29-2021 has been entered.
 
         Status of the claims
Claims 1-17 were pending.  Claims 6 -11, 14 and 15 have been cancelled.  
Claims 1-5, 12-13, 16 and 17 are pending.    The previous 112 rejections have been overcome by amendment.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2-5, 12-13, 16-17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 1 is indefinite in that the composition is to an “extrudate” containing a powder  “consisting of a free flowing powder of sphere like particles “.  However, the product is actually spheronized -like particles made from an extrudate (page 17 and 18, Example 3).  First the extrudates were dried and cut into desired particle sizes and shapes which makes the free flowing powder (page 12, lines 18-26).
Page 2 (lines 25-28)of the specification discloses that vitamins are made in the form of extrudates, then the extrudates are made into particles with a diameter up to 1000 microns, preferably with a sphere-like form, then 100-600 microns where the “obtained extrudates are in a free flowing form” (powder).  Applicants could say on the first line of claim 1 “a free-flowing powder…. Made from extruded strands containing individual vitamins which would be a product by process claim or some variation of this, depending on having basis in the specification.  
Claim 2 is indefinite in that it does not further limit claim 1 in the use of the limitation “amount up to 95wt%”,  whereas claim 1 starts at “at least 8%”.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 12-13, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over   Van Lengerich et al. (2014/0147501)  in view of Green (2,441,409).
Van Lengerich et al. discloses a composition made by extruding a matrix which was starch from wheat and durum wheat (seminola) (abstract and 0028)(fig. 3, 0077). Lengerich discloses that the matrix material can be native or modified starches from wheat, and also durum wheat and mixtures thereof (0028).   Durum wheat and semolina are used in particularly (claim 70 of Van Lengerich).  Vitamins, such as thiamin, riboflavin and niacin can be added to the matrix  in addition to vitamin E (0036, 0038).  Adding a fat soluble vitamin only shows that such is possible and was not required.  Official notice is taken that the free-flowing powder of sphere-like particles, is similar to particles of flour which are normally under 500 microns.   Van Lengerich discloses that it is desirable that products have a substantially spherical shape and high density (0005, 0019) . The diameter can be from 0.5 mm (500 microns) to 7 mm (7000 microns).  
 Claim 1  requires a free-flowing powder of sphere like particles with a size of 100 -600 microns, containing no fat-soluble vitamins in a particle including water soluble B vitamins and a carrier of wheat starch and durum wheat semolina.  Green discloses a flour containing accessary food factors such as salts of neurin (b-vitamins) which are found in granular particles of flour which is mixed with baker’s flour (col. 1, lines 5-20, col. 2, lines 5-10).  Bakers’ flours has the bran and germ removed which causes the loss of B 1, so that the purpose of the  patent was to add back the natural B vitamins (col. 2, lines 14-24, col. 5, lines 15-25).  The reference discloses making a granular powder of flour or other edible farinaceous or cereal product which will flow easily and uniformly when it is fed into a flour stream.  The neurin (B-vitamins) was mixed with water and flour and spray dried to make round granules (col. 3, lines 39-40).   Official Notice is taken that round is the same as spherical.   The particular amount of vitamins is seen as being within the skill of the ordinary worker, to add, since fortification of flour is well known and Official Notice is taken of this.  Therefore, it would have been obvious to make a free flowing powder as disclosed by Green in the composition of Van Lengerich who made a  free flowing powder of sphere-like particles with carrier material made of wheat starch and semolina made from an extrudate containing vitamins in particular amounts, since it has been shown as known to use the claimed carriers and to making a powder containing B vitamins.  
 Claim 2 further requires that the vitamins can be in amounts up to 95% by weight, and claim 3 up to 80%, and claim 4, three water soluble vitamins in the wheat carrier material.   Official Notice is taken that amounts of vitamins are disclosed in the USDA Composition of Foods Books for various classes of individuals.  As the composition has been disclosed as in claim 1, it would have been within the skill of the ordinary worker to use whatever amounts of vitamins which would be practical in the wheat carrier material.   
Claim 2 requires that the B vitamins are used in amounts up to 95%.  However, this amount does read on zero amounts.  Van Lengerich discloses adding niacin and thiamin and riboflavin (B vitamins) to the composition (0038).  
Claim 5 requires particular water soluble vitamins which are B vitamins and vitamin C.  Since, vitamins have been disclosed in a starch base, and Van Lengerich discloses that either can be used in such, it would have been within the skill of the ordinary worker to use such vitamins.  
Auxiliary ingredients as in claim 12 can be antioxidants, such as ascorbic acid,  minerals (0036, 0052), and fragrances (0013) of Van Lengerich. 
Amounts of the auxiliary agents as in claim 13 can be used is seen as being within the skill of the ordinary worker, since they are used for their known functions.    
Claim 16 has been amended to claim a 1:1 ratio of the wheat ingredients.  Van Lengerich et al. discloses a composition made by extruding a matrix which was modified starch or unmodified starch from wheat and durum wheat (seminola) (abstract and 0028)(fig. 3, 0077).  Durum wheat and semolina are used, in particularly (claim 70 of Van Lengerich).  It would have been within the skill of the ordinary worker to use particular amounts of ingredients absent anything new or unobvious..  Nothing unexpected has been disclosed in the use of this ratio.  Therefore, it would have been obvious to use particular amounts of ingredients in the composition of the combined references in an extruded composition where the starch and seminola are used for their known functions of encapsulating vitamins.  
Claim 17 further requires that the composition can be used in various ways.  Official notice is taken that it is well known that foods are fortified with B vitamins, since they are often lost in processing with heat, since they are heat labile.  Van Lengerich discloses that the composition can be used in pharmaceutical compositions or can contain nutraceutical ingredients and flavorants (0035).  
				ARGUMENTS
Applicant's arguments filed 4-29-21 have been fully considered but they are not persuasive.  Applicants argue that the reference to Lengerich et al. discloses only either semolina or pregelatinized starch.  However, applicants’ specification does not disclose any unexpected results from the combination of carriers, and discloses various other carriers can be used.  Lengerich does disclose pregelatinized starch (0008), but such does not have to be used, and can be regular wheat starch (0016, 0028).  
The additional ingredient to control the rate of release of the encapsalent can be hydrocolloid gums, or an emulsifier as in instant claim 12.   
It is not seen that the reference to Lengerich was limited to either durum semolina -or  pre-gelatinized starch which could be used as a dry feed, since the reference to Lengerich discloses that the matrix material can be native or modified starches from wheat, and also durum wheat and mixtures thereof (0028). Claim 52 of Lengerich discloses that the matrix material can comprise “at least one member selected from the group consisting of durum wheat, semolina and semolina, or wheat flour”.  Claim 99 requires that the matrix can be made of durum wheat , semolina native starches, and “at least one member can be selected”, which means that more than one could be used.  No showing has been made that durum wheat and starch, produce unexpected results when compared with the other known matrix ingredients, in particularly those of claim 100 of Lengerich.    	
Applicants argue that the instant claims exclude a hydrophobic agent.  However, applicants’ claim 1 requires optionally an auxiliary agent, but does not say what they are.   Lengerich discloses that in “various embodiments” release agents may be used, or again release agents can be used (0015, 0014).  
Also, claim 12 requires that one of the auxiliary agents can be a plasticizer, and Lengerich discloses that starch is a plasticizer (abstract) and also discloses a colloid (hydrocolloid (0033).  So it is seen that whatever the name of the ingredient, auxiliary agents are disclosed by the reference to Lengerich.    
Even though as in Green spray drying is not an extrudate, the reference discloses that it was known to make particulates containing B vitamins.  It is not seen that the flour of Green is not free flowing, as it certainly is not agglomerated.  
As to the particular sizes of wheat starch and durum wheat semolina, that semolina has a larger particle size to make it more flowable.  However, applicants are claiming particle size for the combination of wheat starch and durum wheat, not singly (claim 1).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 4:00.  The Examiner can also be reached at Helen.Heggestad@USPTO.gov.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	
		/HELEN F HEGGESTAD/                       Primary Examiner, Art Unit 1793                                                                                                                                                                                 		5-28-2021 HFH